UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6852


QUINTON PETERSON,

                     Petitioner - Appellant,

              v.

DONALD F. AMES, Superintendent, Mount Olive Correctional Complex,

                     Respondent - Appellee,

              and

RALPH TERRY,

                     Respondent.


Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cv-00126)


Submitted: November 30, 2021                                      Decided: January 20, 2022


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quinton Peterson, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quinton Peterson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Peterson’s 28

U.S.C. § 2254 petition and the court’s order denying Peterson’s Fed. R. Civ. P. 59(e)

motion for reconsideration. The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Peterson has not

made the requisite showing. Accordingly, we grant Peterson’s motion to proceed on

the district court record, deny his motions for a certificate of appealability, and dismiss the




                                              2
appeal without prejudice. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            3